As filed with the Securities and Exchange Commission on May 7, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 CSR plc (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation or organization) 98-0616631 (I.R.S. Employer Identification No.) Churchill House, Cambridge Business Park, Cowley Road, Cambridge CB4 0WZ, England (Address of Principal Executive Offices) CSR Share Award Plan CSR plc Share Option Plan Amended and Restated CSR plc Employee Share Purchase Plan CSR plc 2011 Executive Incentive Plan (Full title of the plans) National Registered Agents, Inc. 875 Avenue of the Americas, Suite 501 New York, NY 10001 United States of America Tel: (609) 716-0300 (Telephone number, including area code, of agent for service) Copies to: William Underhill Slaughter and May One Bunhill Row London EC1Y 8YY United Kingdom Telephone:(44)2076001200 Adam Dolinko General Counsel CSR plc Churchill House, CambridgeBusinessPark Cowley Road, Cambridge CB4 0WZ United Kingdom Telephone:(44)1223692000 David K. Lakhdhir Paul, Weiss, Rifkind, Wharton & Garrison LLP AlderCastle,10NobleStreet London EC2V 7JU United Kingdom Telephone:(44)2073671600 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer x Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company)
